DETAILED ACTION
This supplemental response is sent to include the rejection of claim 18 under USC 101 as indicated below. The remaining of the Office Action was not changed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are currently under review

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 18 recites “display control program” and the broadest reasonable interpretation of the claimed “display control program” consistent with the specification, the state-of-the-art, and a conclusion reached by one skilled in the art, is that the full scope covers non-statutory “transitory signals and carrier waves” embodiments. The specification does not specifically define a “display control program” to exclude transitory media. The state-of-the-art before the effective filing date of the invention included signals, carrier waves, and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code. Thus, the full scope covers “signals” and their equivalents, which are non-statutory per se. (In re Nuijten). The examiner suggests clarifying the claim to exclude such non-transitory signal embodiments, such as (but not limited) by reciting a “non-transitory storage medium storing a display control program”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3-10, and 12-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yamano et al. (Pub. No.: US 2005/0057580 A1) hereinafter referred to as Yamano.
With respect to Claim 1, Yamano discloses a display control device (fig. 8: information display apparatus; ¶196) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data (¶321-323), the device comprising a display control unit (fig. 8, item 81; ¶268; ¶273; ¶274-275) that divides each frame of the motion picture data into N groups in one direction (fig. 16; ¶348; ¶352), and displays each of N divided images based on each of the groups on the display unit by dividing into N consecutive display frame periods (¶324), wherein P is defined as a numerical value of 1 or more and N - 1 or less (fig. 16; ¶348; ¶352; ¶426, “Display over one whole screen can be made by sequentially performing the above-described operations”; ¶432, “Such a manner of scanning makes it possible to shift a pixel row to light to another sequentially with the lighting duration of each EL device 15 set to 1F/N”; ¶444), and the display control unit displays each of the divided images on a display area of the display unit which corresponds to each of the divided images in N - P display frame periods of the N display frame periods (fig. 16; ¶348; ¶352; ¶444), and displays a specific image different from the motion picture data in P display frame periods of the N display frame periods, and displays, on the display unit, each of the divided images based on each group by dividing into the N display frame periods each time the group is read out (fig. 16; ¶348; ¶352; ¶444). 
With respect to Claim 3, claim 1 is incorporated, Yamano discloses wherein the motion picture data is output from an imaging element (¶913, “CCD camera on the rear side of the casing 573” – fig. 57; ¶922, “The video camera includes shooting (image pickup) lens section 592 and a digital video camera body 573” – fig. 59), and the one direction is a readout direction of a signal from the imaging element (¶913; ¶923). 
With respect to Claim 4, claim 1 is incorporated, Yamano discloses wherein the display control unit variably controls boundary positions of the N groups (fig. 13, ¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance”; fig. 19 shows various boundary positions of non-lighting display 52 and display 53). 
With respect to Claim 5, claim 4 is incorporated, Yamano discloses wherein the display control unit controls an average position of the boundary positions of the N groups in a fixed manner (fig. 16; ¶352). 
With respect to Claim 6, claim 1 is incorporated, Yamano discloses wherein the display control unit variably controls a number of divisions of the each frame (¶354, “It is also preferable to employ such an arrangement as to allow the number of such image divisions to be varied”), and in a case in which the number of divisions is changed, performs brightness adjustment to match an average brightness of the images displayed on the display unit in the display frame periods after the number of divisions is changed with an average brightness of the images displayed on the display unit in the display frame periods before the number of divisions is changed (¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance. This display region 53 is scanned vertically of the screen. Thus, the remaining S(N-1)/N region is used as non-lighting region 52”; ¶386, “display region 53 should be split into plural sections as shown in FIG. 22. If the total sum of the areas of these sections is equal to the area of an S(N-1)/N region, the brightness of this display is equal to that of the display provided without splitting of display region 53”). 
With respect to Claim 7, claim 1 is incorporated, Yamano discloses wherein the display control unit variably controls the P (¶349), and in a case in which the P is changed, performs brightness adjustment to match an average brightness of the images displayed on the display unit in the display frame periods after the P is changed with an average brightness of the images displayed on the display unit in the display frame periods before the P is changed (¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance. This display region 53 is scanned vertically of the screen. Thus, the remaining S(N-1)/N region is used as non-lighting region 52”; ¶352; ¶386, “display region 53 should be split into plural sections as shown in FIG. 22. If the total sum of the areas of these sections is equal to the area of an S(N-1)/N region, the brightness of this display is equal to that of the display provided without splitting of display region 53”). 
With respect to Claim 8, claim 1 is incorporated, Yamano discloses wherein the display control unit displays the specific image by causing a display element of the display unit to be in a non-driving state (¶338 “not fed with current (in a non-lighting state) = non-driving state; ¶363). 
With respect to Claim 9, Yamano discloses an imaging device (fig. 59; ¶913; ¶922)comprising: the display control device according to claim 1 (¶196); an imaging element (¶922, “The video camera includes shooting (image pickup) lens section 592 and a digital video camera body 573” – fig. 59); and the display unit (fig. 59, item 50; ¶922).
With respect to Claim 10, Yamano discloses a display control method (figs. 13-19; ¶89-95) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data (¶321-323), the method comprising a display control step of dividing each frame of the motion picture data into N groups in one direction (fig. 16; ¶348; ¶352), and displaying each of N divided images based on each of the groups on the display unit by dividing into N consecutive display frame periods (¶324), wherein P is defined as a numerical value of 1 or more and N - 1 or less (fig. 16; ¶348; ¶352; ¶426, “Display over one whole screen can be made by sequentially performing the above-described operations”; ¶432, “Such a manner of scanning makes it possible to shift a pixel row to light to another sequentially with the lighting duration of each EL device 15 set to 1F/N”; ¶444), and in the display control step, each of the divided images is displayed on a display area of the display unit which corresponds to each of the divided images in N - P display frame periods of the N display frame periods (fig. 16; ¶348; ¶352; ¶444), and a specific image different from the motion picture data is displayed in P display frame periods of the N display frame periods, and each of the divided images based on each group is displayed on the display unit by dividing into the N display frame periods each time the group is read out (fig. 16; ¶348; ¶352; ¶444).
With respect to Claim 12, claim 10 is incorporated, Yamano discloses wherein the motion picture data is output from an imaging element (¶913, “CCD camera on the rear side of the casing 573” – fig. 57; ¶922, “The video camera includes shooting (image pickup) lens section 592 and a digital video camera body 573” – fig. 59), and the one direction is a readout direction of a signal from the imaging element (¶913; ¶923).
With respect to Claim 13, claim 10 is incorporated, Yamano discloses wherein, in the display control step, a variable control of boundary positions of the N groups is performed (fig. 13, ¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance”; fig. 19 shows various boundary positions of non-lighting display 52 and display 53). 
With respect to Claim 14, claim 13 is incorporated, Yamano discloses wherein, in the display control step, a control of an average position of the boundary positions of the N groups in a fixed manner is performed (fig. 16; ¶352).
With respect to Claim 15, claim 10 is incorporated, Yamano discloses wherein, in the display control step, a variable control of a number of divisions of the each frame is performed (¶354, “It is also preferable to employ such an arrangement as to allow the number of such image divisions to be varied”), and in a case in which the number of divisions is changed, brightness adjustment to match an average brightness of the images displayed on the display unit in the display frame periods after the number of divisions is changed with an average brightness of the images displayed on the display unit in the display frame periods before the number of divisions is changed is performed (¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance. This display region 53 is scanned vertically of the screen. Thus, the remaining S(N-1)/N region is used as non-lighting region 52”; ¶386, “display region 53 should be split into plural sections as shown in FIG. 22. If the total sum of the areas of these sections is equal to the area of an S(N-1)/N region, the brightness of this display is equal to that of the display provided without splitting of display region 53”).
With respect to Claim 16, claim 10 is incorporated, Yamano discloses wherein, in the display control step, a variable control of the P is performed (¶349), and in a case in which the P is changed, brightness adjustment to match an average brightness of the images displayed on the display unit in the display frame periods after the P is changed with an average brightness of the images displayed on the display unit in the display frame periods before the P is changed is performed (¶348, “if the number of horizontal scanning lines (the number of pixel rows) is S, an S/N region is used as display region 53 which is caused to emit light at an N-fold luminance. This display region 53 is scanned vertically of the screen. Thus, the remaining S(N-1)/N region is used as non-lighting region 52”; ¶352; ¶386, “display region 53 should be split into plural sections as shown in FIG. 22. If the total sum of the areas of these sections is equal to the area of an S(N-1)/N region, the brightness of this display is equal to that of the display provided without splitting of display region 53”). 
With respect to Claim 17, claim 10 is incorporated, Yamano discloses wherein, in the display control step, the specific image is displayed by causing a display element of the display unit to be in a non-driving state (¶338 “not fed with current (in a non-lighting state) = non-driving state; ¶363).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamano as applied to claims 1 and 10 above, and further in view of Baba et al. (Pub. No.: US 2002/0003522 A1) as cited on the IDS hereinafter referred to as Baba.
With respect to Claim 2, claim 1 is incorporated, Yamano does not mention wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period. Fig. 9A and 9D 
Baba teaches a display control device (fig. 2, item 15; ¶93; ¶96) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data, the device comprising a display control unit that divides each frame of the motion picture data into N groups in one direction (¶135), and displays each of the N divided images based on each of the groups on the display unit by dividing into N consecutive display frame periods (fig. 9A and 9D, the frame is divided into 3 groups, where fig. 9A shows a first group and fig. 9B shows a second group); wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period (fig. 9A and fig. 9D; ¶123, “FIG. 9A shows the display state when writing of the display image signal of n-th field to (Gt/2+1)th line is completed, and the black display signal is written in the first line … FIG. 9D shows the display state when the display image signal of the (n+1)th field is written in the first line, and the black display signal is written in the (Gt/2+1)th line.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display control device of Yamano, wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period, as taught by Baba so as to improve picture quality when motion image is displayed (¶20). 
With respect to Claim 11, claim 10 is incorporated, Yamano does not mention wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period.
Baba teaches a display control method (figs. 22A to 22I; ¶21; ¶65) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data, the method comprising a display control step of dividing each frame of the motion picture data into N groups in one direction (¶135), and displaying each of the N divided images based on each of the groups on the display unit by dividing into N consecutive display frame periods (fig. 9A and 9D, the frame is divided into 3 groups, where fig. 9A shows a first group and fig. 9B shows a second group); wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period (fig. 9A and fig. 9D; ¶123, “FIG. 9A shows the display state when writing of the display image signal of n-th field to (Gt/2+1)th line is completed, and the black display signal is written in the first line … FIG. 9D shows the display state when the display image signal of the (n+1)th field is written in the first line, and the black display signal is written in the (Gt/2+1)th line.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Yamano, wherein two adjacent groups among the N groups are defined as a first group and a second group, the N display frame periods in which divided images based on the first group are displayed and the N display frame periods in which divided images based on the second group are displayed deviate by one display frame period, as taught by Baba so as to improve picture quality when motion image is displayed (¶20). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamano in view of Nagaishi (JP2008064831 A) as cited on the IDS, please refer to google translation.
With respect to Claim 18, Yamano teaches a computer (¶196, “a touch panel or the like may be added to a display panel shown in FIG. 8 to form an information display apparatus illustrated in any one of FIGS. 19 and 59 to 61. Alternatively, a magnifying lens 582 may be attached to the display panel to form a view finder (see FIG. 58) for use in a video camera (see FIG. 59 and the like)”) to execute a display control method (figs. 13-19; ¶89-95) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data (¶321-323), wherein the display control method includes a display control step of dividing each frame of the motion picture data into N groups in one direction (fig. 16; ¶348; ¶352), and displaying each of N divided images based on each of the groups on the display unit by dividing into N consecutive display frame periods (¶324), P is defined as a numerical value of 1 or more and N - 1 or less (fig. 16; ¶348; ¶352; ¶426, “Display over one whole screen can be made by sequentially performing the above-described operations”; ¶432, “Such a manner of scanning makes it possible to shift a pixel row to light to another sequentially with the lighting duration of each EL device 15 set to 1F/N”; ¶444), and in the display control step, each of the divided images is displayed on a display area of the display unit which corresponds to each of the divided images in N - P display frame periods of the N display frame periods (fig. 16; ¶348; ¶352; ¶444), and a specific image different from the motion picture data is displayed in P display frame periods of the N display frame periods, and each of the divided images based on each group is displayed on the display unit by dividing into the N display frame periods each time the group is read out (fig. 16; ¶348; ¶352; ¶444).
Yamano does not mention a display control program that causes a computer to execute a display control method.
Nagaishi teaches a display control program that causes a computer to execute a display control method (page 6, second paragraph from the bottom) in which N is defined as a natural number of 2 or more and a motion picture based on motion picture data is displayed on a display unit at N times rate of a frame rate of the motion picture data, wherein the display control method includes a display control step of dividing each frame of the motion picture data into N groups in one direction (page 3, sixth paragraph, “the partial image pattern may be a partial image pattern including partial images separately indicating regions obtained by dividing the image of one frame by n in the vertical direction”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the computer of Yamano to comprise a display control program that causes a computer to execute a display control method, as taught by Nagaishi, so as to provide conventional means for executing a display control method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621